UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22748 YCG Funds (Exact name of registrant as specified in charter) 3207 Ranch Road 620 South, Suite 200 Austin, TX 78738 (Address of principal executive offices) (Zip code) Will Kruger YCG Funds 3207 Ranch Road 620 South, Suite 200 Austin, TX 78738 (Name and address of agent for service) (512) 505-2347 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Schedule of Investments August 31, 2015 (Unaudited) YCG Enhanced Fund Shares Value COMMON STOCKS - 87.92% Beverages - 12.12% Coca-Cola Co. $ PepsiCo., Inc. Capital Markets - 2.42% The Charles Schwab Corp. Commercial Banks - 5.59% Sberbank of Russia - ADR Wells Fargo & Co. Diversified Financial Services - 5.93% MSCI, Inc. Diversified Telecommunication Services - 4.47% Verizon Communications, Inc. Food & Staples Retailing - 2.20% CVS Health Corp. Food Products - 2.99% The Hershey Co. Health Care Providers & Services - 3.86% Anthem, Inc. Express Scripts Holding Co. (a) Household Products - 15.47% Colgate-Palmolive Co. Procter & Gamble Co. (b) Insurance - 5.10% Aon PLC Internet Software & Services - 0.49% eBay, Inc. (a) Google, Inc. - Class C (a) IT Services - 9.38% Mastercard, Inc. PayPal Holdings, Inc. (a) Western Union Co. Media - 4.12% Discovery Communications, Inc. (a) Twenty-First Century Fox, Inc. Personal Products - 6.10% Unilever NV - ADR Software - 7.68% Microsoft Corp. Oracle Corp. TOTAL COMMON STOCKS (Cost $64,553,303) Total Investments (Cost $64,553,303) - 87.92% Other Assets in Excess of Liabilities - 12.08% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt PLC Public Limited Company (a) Non-Income Producing (b) A portion of this security is pledged as collateral on written options. As of August 31, 2015, the value of collateral is $2,120,100. The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The Global Industry Classifcation Standard (GICS) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Schedule of Options Written August 31, 2015 (Unaudited) Contracts Value Call Options eBay, Inc. Expiration: January, 2016; Exercise Price: $27.50 $ PayPal Holdings, Inc. Expiration: January, 2016; Exercise Price: $40.00 Put Options Anthem, Inc. Expiration: September, 2015; Exercise Price: $160.00 4 Expiration: September, 2015; Exercise Price: $170.00 20 Aon PLC Expiration: October, 2015; Exercise Price: $100.00 72 Expiration: October, 2015; Exercise Price: $105.00 72 CVS Health Corp. Expiration: November, 2015; Exercise Price: $105.00 34 Express Scripts Holding Co. Expiration: November, 2015; Exercise Price: $87.50 Mastercard, Inc. Expiration: October, 2015; Exercise Price: $95.00 Microsoft Corp. Expiration: October, 2015; Exercise Price: $47.00 Oracle Corp. Expiration: September, 2015; Exercise Price: $41.00 31 Expiration: September, 2015; Exercise Price: $42.00 19 The Charles Schwab Corp. Expiration: September, 2015; Exercise Price: $34.00 Expiration: October, 2015; Exercise Price: $30.00 59 Twenty-First Century Fox, Inc. Expiration: October, 2015; Exercise Price: $28.00 Expiration: October, 2015; Exercise Price: $30.00 Expiration: October, 2015; Exercise Price: $34.00 Western Union Co. Expiration: September, 2015; Exercise Price: $19.00 Total Options Written (Premiums received $546,148) $ Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2015: Assets Level 1 Level 2 Level 3 Total Common Stocks* $ $
